Citation Nr: 1202447	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-32 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional cardiovascular disability, to include chronic congestive heart failure, aortic valve failure and infection, as a result of surgical treatment and follow-up care received at the Salt Lake City (SLC) VA Medical Center (VAMC) from February 26, 2004 to March 24, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a July 2006 rating decision which the RO denied claims for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals from February 2004 coronary artery bypass grafting and aortic valve replacement surgery, to include aortic valve failure, infection and chronic congestive heart failure, and for PTSD.  In September 2006 the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in October 2007.

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  The Board accepts this evidence for inclusion in the record.

In May 2010, the Board denied entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional cardiovascular disability, to include chronic congestive heart failure, aortic valve failure and infection, as a result of surgical treatment and follow-up care received at the SLC VAMC from February 26, 2004 to March 24, 2004 and remanded the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for PTSD as a result of surgical treatment follow-up care received at the SLC VAMC from February 26, 2004 to March 24, 2004, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.
The Veteran appealed the May 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted the Joint Motion for Partial Vacatur and Remand filed by representatives for both parties, vacating the portion of the Board's decision regarding the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional cardiovascular disability, to include chronic congestive heart failure, aortic valve failure and infection, as a result of surgical treatment and follow-up care received at the SLC VAMC from February 26, 2004 to March 24, 2004, and remanding that claim to the Board for further proceedings consistent with the Joint Motion.

For the reasons expressed below, the matter remanded by the Court is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as the Board noted in the May 2010 remand, the Veteran has also raised claims for service connection for PTSD and for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 , for renal impairment.  As it does not appear that these claims have been adjudicated, they are, again, referred to the RO for appropriate action.

The Board also points out to the RO/AMC, that, given the timing of the Veteran's appeal to the Court, all of the actions the Board requested, in its May 2010 remand, on the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 , for PTSD as a result of surgical treatment follow-up care received at the SLC VAMC from February 26, 2004 to March 24, 2004, have not yet been accomplished.


REMAND

In light of points raised in the Joint Motion for Partial Vacatur and Remand, and review of the claims file, the Board finds that further RO action in this appeal is warranted.
In this case, the Veteran asserts that he suffered additional cardiovascular disability as a result of the February 26, 2004 to March 24, 2004 treatment provided at the 
SLC VAMC for which he seeks entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.

In the Joint Motion for Partial Vacatur and Remand, the parties indicated that the Board did not provide adequate reasons and bases for its finding that there was no medical evidence of record to suggest that the Veteran's receipt of the wrong type of blood after his February 2004 aortic valve replacement surgery led to any additional cardiovascular disability.  A July 2009 VAMC discharge summary reflected a finding that the receipt of the mismatched blood likely resulted in at least a temporary decrease in renal function.  However, the parties noted that "the Board did not address the portions of the July 2009 VAMC summary that stated that the Veteran's impaired renal function, which was secondary to his diabetes mellitus, deteriorated rapidly following the February 2004 surgical procedure, that the transfusion with mismatched blood was the 'probable' cause of that additional rapid deterioration, and that his cardiomyopathy was 'very difficult to control especially in light of his chronic renal failure'."

In light of the above, the Board finds that further VA examination to obtain a medical opinion as to whether the Veteran has additional cardiovascular disability which was proximately caused by the February 2004 VA surgical treatment, would be helpful in resolving the matter remaining on appeal.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA cardiology examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled VA examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Grand Junction, Colorado, dated through April 13, 2011; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 13, 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the section 1151 cardiovascular disability claim.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).



The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the section 1151 cardiovascular disability claim.  The RO's readjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should obtain from the Grand Junction VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since April 13, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for section 1151 compensation for cardiovascular disability that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA cardiology examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of examination (and, if appropriate, testing of the Veteran), and full consideration of the record, the examiner should identify all cardiolvascular disability/ies-to include congestive heart failure and/or aortic valve failure-currently shown (or shown at any point since the surgical treatment and follow-up care received at the Salt Lake City VAMC from February 26, 2004 to March 24, 2004).  

Then with respect to each such diagnosed disability, the examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the  result of the February 26, 2004 to March 24, 2004 SLC VAMC surgical treatment with follow-up care, to specifically include the February 2004 aortic valve replacement surgery.  If so, the examiner should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

In rendering his or her opinion, the physician should comment as to whether, in performing the February 26, 2004 to March 24, 2004 surgical treatment with follow-up care, to specifically include the February 2004 aortic valve replacement surgery, any VA physician or other medical professional failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The physician should specifically consider and discuss the significance, if any, of comments reflected in a July 2009 VAMC summary to the effect that impaired renal function deteriorated rapidly following the February 2004 surgical procedure (noted as probably due to mismatched blood), and that the Veteran's cardiomyopathy was "very difficult to control especially in light of his chronic renal failure".

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


